Order filed June 2, 2015




                                   In The

                              Court of Appeals
                                  For The

                           First District of Texas
                                 ___________

                            NO. 01-14-00620-CR
                                ____________

               BRODRICK RENALDA FRENCH, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 176th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1394253

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit #2.

      The exhibit clerk of the 176th District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit #2, on or before June 9, 2015. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit #2, to the clerk of
the 176th District Court.



                                               PER CURIAM